Case 4:17-cr-00078-MAC-KPJ Document 297 Filed 06/19/20 Page 1 of 9 PageID #: 1161




  UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                        §
                                                  §
  versus                                          §           CASE NO. 4:17-CR-78(6)
                                                  §
  CHRISTOPHER JOEL TODD                           §

                                 MEMORANDUM AND ORDER

           Pending before the court is Defendant Christopher Joel Todd’s (“Todd”) Motion to Reduce

  Term of Imprisonment Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to Coronavirus (#294),

  wherein Todd seeks an order reducing his term of imprisonment to time served and converting the

  remainder of his remaining unserved term of imprisonment to supervised release or probation due

  to COVID-19. The Government filed a Response (#296) in opposition and maintains that Todd

  has not exhausted his administrative remedies. United States Probation and Pretrial Services

  (“Probation”) also recommends that the court deny his motion. Having considered the pending

  motion, the submissions of the parties, Probation’s recommendation, the record, and the applicable

  law, the court is of the opinion that the motion should be DENIED.

  I.       Background

           On August 22, 2017, Todd pleaded guilty to Count One of the First Superseding

  Indictment, Conspiracy to Possess with Intent to Manufacture and Distribute at Least 50 Grams

  but Less Than 500 Grams of a Mixture or Substance Containing a Detectable Amount of

  Methamphetamine or at Least 5 Grams but Less Than 50 Grams of Methamphetamine (Actual),

  in violation of 21 U.S.C. § 846. He admitted to supplying co-conspirators with at least 350 grams

  but less than 500 grams of a mixture or substance containing a detectable amount of

  methamphetamine or at least 35 grams but less than 50 grams of methamphetamine (actual).
Case 4:17-cr-00078-MAC-KPJ Document 297 Filed 06/19/20 Page 2 of 9 PageID #: 1162



  According to the Presentence Investigation Report (“PSR”), based on laboratory reports, he was

  responsible for 41.54 grams of methamphetamine (actual) and 16.04 grams of marijuana. On

  January 19, 2018, Todd was sentenced to 70 months’ imprisonment, followed by 5 years’

  supervised release. According to Probation’s investigation, Todd is scheduled to be released to

  a Residential Reentry Center on October 21, 2020. In the instant motion, Todd seeks a sentence

  of time served due to COVID-19.

  II.    Analysis

         A.      Compassionate Release

         On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

  Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

  § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

  of imprisonment:

         The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
         motion of the defendant after the defendant has fully exhausted all administrative
         rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that extraordinary and compelling reasons
         warrant such a reduction; or the defendant is at least 70 years of age, has served
         at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),
         for the offense or offenses for which the defendant is currently imprisoned, and a
         determination has been made by the Director of the [BOP] that the defendant is not
         a danger to the safety of any other person or the community, as provided under
         section 3142(g); and that such a reduction is consistent with applicable policy
         statements issued by the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”



                                                   2
Case 4:17-cr-00078-MAC-KPJ Document 297 Filed 06/19/20 Page 3 of 9 PageID #: 1163



         Prior to the First Step Act, only the Director of the BOP could file a motion seeking

  compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

  27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

  was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640, at *3

  (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to grant

  compassionate release.”). The First Step Act amended § 3582(c) by providing a defendant the

  means to appeal the BOP’s decision not to file a motion for compassionate release on the

  defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United

  States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The

  plain language of the statute, however, makes it clear that the court may not grant a defendant’s

  motion for compassionate release unless the defendant has complied with the administrative

  exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, No. 20-1298, 2020

  WL 2845694, at *2 (6th Cir. June 2, 2020) (“Even though [the] exhaustion requirement does not

  implicate [the court’s] subject-matter jurisdiction, it remains a mandatory condition.”); United

  States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a

  glaring roadblock foreclosing compassionate release.”). Thus, before seeking relief from the

  court, a defendant must first submit a request to the warden of his facility to move for

  compassionate release on his behalf and then either exhaust his administrative remedies or wait

  for the lapse of 30 days after the warden received the request. 18 U.S.C. § 3582(c)(1)(A); Alam,

  2020 WL 2845694, at *2; Raia, 954 F.3d at 597.

         On April 6, 2020, Todd submitted a request for compassionate release to the warden where

  he is housed. Probation reports that the warden denied his request. Todd filed a prior Motion to


                                                  3
Case 4:17-cr-00078-MAC-KPJ Document 297 Filed 06/19/20 Page 4 of 9 PageID #: 1164



  Reduce Term of Imprisonment due to Coronavirus on April 16, 2020, which Judge Sean D. Jordan

  denied for want of jurisdiction on May 7, 2020. Todd filed the instant motion on the same

  grounds on May 26, 2020. Probation conducted a follow-up investigation with the BOP and

  confirmed “no status or recommendation changes have been implemented since [Todd’s] last

  motion was filed.” Although Todd may have complied with the exhaustion requirement before

  filing the instant motion, nothing in his motion indicates that extraordinary and compelling reasons

  exist to modify his term of imprisonment to reduce his sentence to time served.

         Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

  authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

  § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

  modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

  considered extraordinary and compelling reasons for sentence reduction, including the criteria to

  be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

  § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

  the USSG, the Commission defined “extraordinary and compelling reasons” to include the

  following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

  the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

  specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

  extraordinary and compelling reason. The court must also consider the factors set forth in 18




                                                   4
Case 4:17-cr-00078-MAC-KPJ Document 297 Filed 06/19/20 Page 5 of 9 PageID #: 1165



  U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the

  policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

  regarding compassionate release requires a determination that “the defendant is not a danger to

  the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

          Todd, age 35, admits in his motion that he suffers from no adverse medical conditions.

  His request for compassionate release potentially falls into the fourth, catch-all category of “other”

  extraordinary and compelling reasons, which specifically states that the Director of the BOP shall

  determine whether “there exists in the defendant’s case an extraordinary and compelling reason

  other than, or in combination with, the reasons described in subdivisions (A) through (C).” Id.

  § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the BOP Director, the Commission

  acknowledged, even before the passage of the First Step Act, that courts are in the position to

  determine whether extraordinary and compelling circumstances are present. United States v. Beck,

  No. 1:13-CR-186-6, 2019 WL 2716505, at *9 (M.D.N.C. June 28, 2019) (“Read in light of the

  First Step Act, it is consistent with the previous policy statement and with the Commission

  guidance more generally for courts to exercise similar discretion as that previously reserved to the

  BOP Director in evaluating motions by defendants for compassionate release.”); see Cantu, 423

  F. Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A) . . . is that when a defendant



          1
             Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
  defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
  respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
  need to protect the public; the need to provide the defendant with needed educational or vocational training,
  medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
  sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
  and policy statements; any pertinent policy statement of the Sentencing Commission in effect on the date
  of sentencing; the need to avoid unwarranted disparities among similar defendants; and the need to provide
  restitution to the victim. 18 U.S.C. § 3553(a).

                                                       5
Case 4:17-cr-00078-MAC-KPJ Document 297 Filed 06/19/20 Page 6 of 9 PageID #: 1166



  brings a motion for a sentence reduction under the amended provision, the Court can determine

  whether any extraordinary and compelling reasons other than those delineated in U.S.S.G.

  § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.”).

            In the case at bar, there is no indication that the BOP Director made a determination

  regarding the presence of extraordinary and compelling reasons with respect to Todd for any

  reason.     Moreover, in exercising its discretion, the court finds that no extraordinary and

  compelling reasons exist in relation to his situation. As of June 18, 2020, the BOP reported 33

  active, 1 death, and 61 recovered cases of COVID-19 among a total of 1,286 inmates and 3 active

  cases of COVID-19 among staff at Oklahoma City FTC where Todd is housed. Although Todd

  expresses legitimate concerns regarding COVID-19, he does not establish that the BOP cannot

  manage the outbreak within his correctional facility or that the facility is specifically unable to

  treat Todd, if he were to contract the virus and develop COVID-19 symptoms, while incarcerated.

  See Raia, 954 F.3d at 597 (“[T]he mere existence of COVID-19 in society and the possibility that

  it may spread to a particular prison alone cannot independently justify compassionate release,

  especially considering BOP’s statutory role, and its extensive and professional efforts to curtail

  the virus’s spread.”); United States v. Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3

  (S.D. Tex. June 2, 2020) (“General concerns about the spread of COVID-19 or the mere fear of

  contracting an illness in prison are insufficient grounds to establish the extraordinary and

  compelling reasons necessary to reduce a sentence.” (quoting United States v. Koons, No.

  16-214-05, 2020 WL 1940570, at *5 (W.D. La. Apr. 21, 2020))); United States v. Clark, No. CR

  17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La. Apr. 1, 2020) (finding the defendant had

  failed to present extraordinary and compelling reasons to modify his prison sentence because he


                                                  6
Case 4:17-cr-00078-MAC-KPJ Document 297 Filed 06/19/20 Page 7 of 9 PageID #: 1167



  “does not meet any of the criteria set forth by the statute” and he “cites no authority for the

  proposition that the fear of contracting a communicable disease warrants a sentence

  modification”).

         Todd has failed to establish that a qualifying medical condition or other reasons exist that

  would constitute extraordinary and compelling reasons to reduce his sentence to time served and

  warrant his release from imprisonment. See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to

  consider the § 3553(a) factors before granting compassionate release). Todd’s PSR reveals that

  his criminal history includes prior convictions for possession of a controlled substance

  (methamphetamine) (2), unlawful possession of controlled drug with intent to distribute

  methamphetamine, unlawful possession of drug paraphernalia, and reckless driving. He failed to

  comply with a previous term of probation, and he has a history of poly-substance abuse. Under

  the circumstances, the court cannot conclude that he would not pose a danger to any other person

  or to the community, if released.

         Moreover, the BOP has instituted a comprehensive management approach that includes

  screening, testing, appropriate treatment, prevention, education, and infection control measures

  in response to COVID-19. In response to a directive from the United States Attorney General in

  March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

  as described by the Centers for Disease Control and Prevention, for the purpose of determining

  which inmates are suitable for placement on home confinement. See Collins, 2020 WL 1929844,

  at *3. The BOP notes that inmates need not apply to be considered for home confinement, as this

  is being done automatically by case management staff. To date, the BOP has placed 4,360 inmates

  on home confinement. The March 2020 directive is limited to “eligible at-risk inmates who are


                                                  7
Case 4:17-cr-00078-MAC-KPJ Document 297 Filed 06/19/20 Page 8 of 9 PageID #: 1168



  non-violent and pose minimal likelihood of recidivism and who might be safer serving their

  sentences in home confinement rather than in BOP facilities.” United States v. Castillo, No. CR

  2:13-852-1, 2020 WL 3000799, at *3 (S.D. Tex. June 2, 2020). The BOP has the exclusive

  authority to determine where a prisoner is housed; thus, the court is without authority to order

  home confinement. 18 U.S.C. § 3621(b); Castillo, 2020 WL 3000799, at *3; see United States

  v. Miller, No. 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020)

  (“[N]either the CARES Act nor the First Step Act authorizes the court to release an inmate to

  home confinement.”).

         In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

  acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

  personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

  meaning that “we cannot take any risk of transferring inmates to home confinement that will

  contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

  General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

  that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

  exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

  or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

         The last thing our massively over-burdened police forces need right now is the
         indiscriminate release of thousands of prisoners onto the streets without any
         verification that those prisoners will follow the laws when they are released, that
         they have a safe place to go where they will not be mingling with their old criminal
         associates, and that they will not return to their old ways as soon as they walk
         through the prison gates.

  As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

  behave if he were to be released is how he behaved in the past, and his track record is a poor

                                                  8
Case 4:17-cr-00078-MAC-KPJ Document 297 Filed 06/19/20 Page 9 of 9 PageID #: 1169



  one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

  States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)). Here,

  Todd’s track record is similarly a poor one.

         In short, Defendant has failed to satisfy his burden of showing the necessary circumstances

  to warrant relief under the statutory framework to which the court must adhere. See Koons, 2020

  WL 1940570, at *4-5 (stressing that “the rampant spread of the coronavirus and the conditions

  of confinement in jail, alone, are not sufficient grounds to justify a finding of extraordinary and

  compelling circumstances”). As the court observed in Koons, rejecting the notion that it has

  “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

  prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

  every prisoner.” Id.

  III.   Conclusion

         Consistent with the foregoing analysis, Todd’s motion (#294) is DENIED.

         SIGNED at Beaumont, Texas, this 19th day of June, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                  9
